UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6386


DAVID EDWARD CRAWLEY,

                    Plaintiff - Appellant,

             v.

JOHN C. COMBS, Assistant Warden - Wallens Ridge State Prison,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, District Judge. (7:16-cv-00172-MFU-RSB)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Edward Crawley, Appellant Pro Se. Richard Carson Vorhis, Senior Assistant
Attorney General, John Michael Parsons, Assistant Attorney General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Edward Crawley appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we deny Crawley’s motion for appointment of counsel and we affirm

for the reasons stated by the district court. Crawley v. Combs, No. 7:16-cv-00172-MFU-

RSB (W.D. Va. Feb. 28, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2